DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, it is unclear how the limitations of the claim should be interpreted because it’s not clear which structure “wherein a portion of the distal end…” is referring to because claim 1 recites “the tubular comprising a distal end” and  “a distal end of the second member”. For examination purposes, the Examiner will interpret the limitation “wherein a portion of the distal end” as “a portion of the distal end of the tubular”. 

In regards to the claim 8, the limitation “a distal end of the second member” has an antecedent basis issue because the limitation “a distal end of the second member”  is already introduced in claim 1. For examination purposes, the Examiner will interpret the limitation as “the distal end of the second member”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 In regards to claim 5, the limitation “the distal end of the tubular  is removably attached to the second member” does not further limit claim 1 as this limitation is already recited in claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway et al. (U.S. Publication No. 20050217858).
In regards to claim 1,  Galloway teaches a retractable transition joint (RTJ) (170; Fig. 1, 2)  for passing a control line from a primary wellbore to a secondary wellbore, the RTJ (170; Fig. 1, 2)  comprising: 
at least two members (150, 315; Fig. 1, 2);
 wherein a first member (150) is operable to retract (Fig.6B) into a second member (315); and 
a tubular (drilling assembly/string 350 is a tubular structure; Fig. 6D) extending through the first (150) and second (315) members, the tubular comprising a distal (at the drill bit of the drilling assembly 350; Fig. 6d) end removably attached to a distal end of the second member (The drilling assembly 350 is attached to a distal end of the second member 315 via the window 325/335 when the drill bit (distal end of the drilling assembly 350) goes through the window. The drilling assembly 350 is threaded through the window 325/335 and cannot be removed by simply pulling the drilling string upward. It needs to be maneuvered in a manner that allows the drilling string to be removed in a lateral direction out of the window, then pulled up vertically; Fig. 6D, pp[0005], [0051]. Note that the term “removably attached” is being interpreted broadly because  the limitation is absent of any specific structures which allows the limitation  “removably attached” to be given a specific interpretation.) wherein the first and second members are operable to receive the control line (150 and 315 are hollow tubulars such that a drilling assembly/string 350 is able to pass through them. As such, 150 and 315 can receive a control line; Fig. 6D).   

In regards to claim 2, Galloway teaches the retractable transition joint of claim 1, wherein the first member (150) comprises a proximal end (along the seal 340 that is closest to uphole) opposite to the distal end of the second member (along window 325/335), the proximal end operable to receive a portion of a shifting device (diverter 345 entered the first member 150 and had to be received along proximal end of 150 in order to arrive to the window 325/335; Fig. 6D).  

In regards to claim 3, Galloway teaches the retractable transition joint of claim 1, wherein a portion of the first member (150) is disposed and locked to the second member (The tubular member 315 is secured axially to the string of casing 150 by a locking mechanism 310; pp[0039]).  

In regards to claim 4, Galloway teaches the retractable transition joint of claim 1, wherein the first member (150) is movably disposed within the second member (A mechanical or hydraulic axial force causes the locking mechanism 310 to fail and allow the string of casing 150 to move axially downward and slide over the tubular member 315 (second member); pp[0041], Fig. 6A, 6B)

In regards to claim 5,  Galloway teaches the retractable transition joint of claim 1, wherein the distal end of the tubular  is removably attached to the second member (The drilling assembly 350 is attached to the second member 315 via the window 325/335 when the drill bit (distal end of the drilling assembly 350) goes through the window. The drilling assembly 350 is threaded through the window 325/335 and cannot be removed by simply pulling the drilling string upward. It needs to be maneuvered in a manner that allows the drilling string to be removed in a lateral direction out of the window, then pulled up vertically; Fig. 6D, pp[0005], [0051]. Note that the term “removably attached” is being interpreted broadly because  the limitation is absent of any specific structures that gives  “removably attached” a specific interpretation.).  

In regards to claim 6, Galloway teaches the retractable transition joint of claim 1, wherein a portion of the distal end of the tubular member projects outward from the second member (the drill bit of the drilling assembly 350 (tubular) projects outward through the window 325/335 from the second member 315; Fig. 6D).  

In regards to claim 7, Galloway teaches the retractable transition joint of claim 1, wherein the distal end comprises a bull nose (the drill bit of drilling assembly 350 has a bullnose structure; Fig. 6D).  

In regards to claim 9, Galloway teaches  a system (Fig. 1, 2)   for passing a control line from a primary wellbore to a secondary wellbore, the system (Fig. 1, 2)  comprising: 
a retractable transition joint (RTJ) (170; Fig. 1, 2) comprising: 
at least two members (150, 315; Fig. 1, 2); 
wherein a first member (150) is operable to retract into (Fig. 6B) a second member (315);
a tubular (drilling assembly/string 350 is a tubular structure; Fig. 6D) extending through the first (150) and second (315) members, the tubular comprising a distal (at the drill bit of the drilling assembly 350; Fig. 6d) end removably attached to a distal end of the second member (The drilling assembly 350 is attached to a distal end of the second member 315 via the window 325/335 when the drill bit (distal end of the drilling assembly 350) goes through the window. The drilling assembly 350 is threaded through the window 325/335 and cannot be removed by simply pulling the drilling string upward. It needs to be maneuvered in a manner that allows the drilling string to be removed in a lateral direction out of the window, then pulled up vertically; Fig. 6D, pp[0005], [0051]. Note that the term “removably attached” is being interpreted broadly because  the limitation is absent of any specific structures which allows the limitation  “removably attached” to be given a specific interpretation.);
a shifting device (345), wherein the first member (150) of the RTJ is operable to receive a portion of the shifting device (diverter 345 entered the first member 150 in order to arrive to the window 325/335; Fig. 6D), wherein the first and second members of the RTJ are operable to receive the control line (150 and 315 are hollow tubulars such that a drilling assembly/string 350 is able to pass through them. As such, 150 and 315 can receive a control line; Fig. 6D.).   

In regards to claim 13, Galloway teaches the system of claim 9, wherein the first member (150) comprises a scoop (circumferential space; Fig 6D) operable to receive a portion of the multilateral junction (345 is received along window 325/335; Fig. 6D).  

In regards to claim 14, Galloway teaches the system of claim 9, wherein a portion of the distal end of the tubular comprises a bull nose (the drill bit of drilling assembly 350 has a bullnose structure; Fig. 6D) that projects outward from the second member (the drill bit of the drilling assembly 350 (tubular) projects outward through the window 325/335 from the second member 315; Fig. 6D).  

In regards to claim 15, Galloway teaches the system of claim 9, wherein the first member (150) is operable to unlock from the second member (A mechanical or hydraulic axial force causes the locking mechanism 310 to fail and allow the string of casing 150 to move axially downward and slide over the tubular member 315 (second member); pp[0041], Fig. 6A, 6B).
Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pringle et al. (U.S. Patent No. 5394951).
In regards to claim 16, Pringle teaches a method for passing a control line from a primary wellbore to a secondary wellbore, the method comprising: 
disposing a retractable transition joint (RTJ) (The drilling assembly as shown) into the primary wellbore (10); 
moving the RTJ (the drilling assembly as shown) from the primary wellbore (10) into the secondary wellbore (18) through a window ( that is disposed between the primary wellbore and the secondary wellbore (‘"casing window" is cut or milled into the casing 14 to permit the sidetracking and extension of a lateral bore hole 18 by use of the bottom hole drilling assembly’; Col. 58-60); 
passing the control line (electrical steering tool 34 that includes control line/cable as shown)  through the RTJ (40); and 
retracting the RTJ within the secondary wellbore (Once the second portion 46 of the thruster has been fully extended, the pads 42 are retracted and the whole bottom hole assembly is forced more fully into the bore hole 18; Col. 4 lines 35-43.
Note that the limitation “RTJ” is being interpreted broadly as the claim does not further define what structures the “RTJ” entails.).  

In regards to claim 18, Pringle teaches the method of claim 16, further comprising unlocking telescopic members (“portion 46 is forced by action of hydraulic, pneumatic, and/or electric power to extend a piston therein”; Col. 4 lines 28-30) of the RTJ to allow the retracting (Once the second portion 46 of the thruster has been fully extended, the pads 42 are retracted and the whole bottom hole assembly is forced more fully into the bore hole 18; Col. 4 lines 35-43.).  

In regards to claim 19, Pringle teaches the method of claim 16, further comprising receiving with the RTJ (drilling assembly as shown) a multilateral junction (the junction between the primary borehole 10 and lateral borehole 18).  

In regards to claim 20, Pringle teaches the method of claim 16. further comprising unlocking a distal end of the RTJ (“portion 46 is forced by action of hydraulic, pneumatic, and/or electric power to extend a piston therein”; Col. 4 lines 28-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (U.S. Publication No. 20050217858) in view of Eggers (U.S. Publication No. 20180340387). 
In regards to claim 8, Galloway teaches the retractable transition joint of claim 1.
Galloway is silent regarding distal end of the second member comprises a collet operable to latch to a liner.  
Eggers, drawn to a drilling system, discloses distal end (at 254; Fig. 5) of the second member (inner drill string 210) comprises a collet (middle landing 254 includes a female spline 254a and a collet groove 254b; pp[0043]) operable to latch to a liner (250; female spline 254a and a collet groove 254b are attaching and/or latching mechanisms for connecting the inner string 210 to the outer string 250; pp[0043]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Galloway with the liner assembly of Eggers in order to allow enlargement of the borehole in a single trip ( pp[0043], Eggers). 

In regards to claim 10, Galloway teaches the system of claim 9.
Galloway is silent regarding the system further comprising a liner.
Eggers, drawn to a drilling system, discloses a liner (the drilling system 10 comprises a liner 26 with liner drill bit 30; pp[0022], Fig.1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Galloway with the liner assembly of Eggers in order to allow enlargement of the borehole in a single trip ( pp[0037], Eggers). 

In regards to claim 11, the combination of Galloway and Eggers teaches the system of claim 10.
The combination is silent regarding a distal end of the second member comprises a latching mechanism operable to latch to the liner.
Eggers further discloses a distal end of the second member (the portion of drilling string 18 along reamer 24; Fig. 1) comprises a latching mechanism (50) operable to latch to the liner (“50 may be used to selectively connect the liner assembly 26 with the drill string 18”; pp[0023]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Galloway and Eggers with the coupling mechanism of Eggers in order to selectively couple the liner with the second member (pp[0023], Eggers)

In regards to claim 12, the combination of Galloway and Eggers teaches the system of claim 10.
In light of the above modification, the combination of Galloway and Eggers teaches that the first  and second members are disposed between the liner and the multilateral junction (When the liner  26 of Eggers is disposed along the outer diameter of the second member 315 of Galloway and the whipstock 345 is disposed within the first member 150 (Fig. 6D, Galloway) along the window 325/335, a portion of the first 150 and second 315 members will be disposed between the liner 26 and the whipstock 345 (junction).).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pringle et al. (U.S. Patent No. 5394951) in view of Eggers (U.S. Publication No. 20180340387). 
In regards to claim 17, Pringle teaches the method of claim 16.
Pringle is silent regarding latching the RTJ to a liner.  
Eggers, drawn to a drilling system, discloses latching the RTJ to a liner (the drilling system 10 comprises a liner 26 with liner drill bit 30; pp[0022], Fig.1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Pringle with the liner assembly of Eggers in order to allow enlargement of the borehole in a single trip ( pp[0037], Eggers). 
  
        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676